                   IN THE UNITED STATES DISTRICT COURT
               FOR THE MIDDLE DISTRICT OF NORTH CAROLINA
                             DURHAM DIVISION

 THOMAS H. KRAKAUER,
 on behalf of a class of persons,

        Plaintiff,

v.                                         Civil Action No. 1:14-cv-00333-CCE-JEP

DISH NETWORK, L.L.C.,

        Defendant.


                 PLAINTIFF’S UNOPPOSED MOTION FOR
            EXTENSION OF BRIEFING DEADLINES WITH RESPECT
                 TO DISPOSITION OF UNCLAIMED FUNDS

        To accommodate counsel’s scheduling issues and obligations in other cases,

 and to allow for a more complete briefing of the issues, Plaintiff respectfully moves

 the Court for a one-week extension of the deadline for his brief on the disposition of

 unclaimed funds, with a corresponding extension for the Defendant’s brief as well.

       Under this proposed schedule:

       1.     The deadline for Plaintiff’s supplemental brief supporting his motion and

 responding to Defendant’s motion would be extended from May 14, 2020 to May 21,

 2020; and,

       2.     The deadline for Defendant’s supplemental brief in support of its motion

 would be extended from May 19, 2020 to June 2, 2020.

       DISH does not oppose the motion. A proposed order is attached as Exhibit A.




     Case 1:14-cv-00333-CCE-JEP Document 582 Filed 05/11/20 Page 1 of 3
Dated: May 11, 2020               Respectfully submitted,


                                  /s/ John W. Barrett
                                  John W. Barrett
                                  Brian A. Glasser
                                  Benjamin J. Hogan
                                  Bailey & Glasser LLP
                                  209 Capitol Street
                                  Charleston, WV 25301
                                  Telephone: (304) 345-6555
                                  jbarrett@baileyglasser.com

                                  /s/ J. Matthew Norris
                                  J. Matthew Norris
                                  Norris Law Firm, PLLC
                                  1033 Bullard Court, Suite 207
                                  Raleigh, NC 27615
                                  (919) 981-4775
                                  (919) 926-1676 facsimile
                                  jmn@ncconsumerlaw.com

                                  Matthew P. McCue
                                  The Law Office of Matthew P. McCue
                                  1 South Ave., Third Floor
                                  Natick, MA 01760
                                  Telephone: (508) 655-1415
                                  mmcue@massattorneys.net


                                  Counsel for Plaintiff Thomas H. Krakauer




                                     2


    Case 1:14-cv-00333-CCE-JEP Document 582 Filed 05/11/20 Page 2 of 3
                            CERTIFICATE OF SERVICE

       The undersigned counsel certifies that the foregoing was filed through this Court’s
CM/ECF system, and that all attorneys of record will be sent a copy of the same
electronically through that system.

                                                 /s/ John W. Barrett
                                                 John W. Barrett

Dated: May 11, 2020




     Case 1:14-cv-00333-CCE-JEP Document 582 Filed 05/11/20 Page 3 of 3
